Information Disclosure Statement
The information disclosure statement filed 2/07/22 fails to comply with 37 CFR 1.97(d) because it lacks a statement as specified in 37 CFR 1.97(e).  It has been placed in the application file, but the information referred to therein has not been considered.
	The Foreign Patent Document No. 1 cited with a typographical error on the IDS filed 4/22/20 was reviewed at the time based on the provided translated copy. The correct document number, date, and assignee is listed on the attached PTO-892 to ensure that it is included correctly in the application file. 
Response to Amendment
The amendment filed on 1/25/22 under 37 CFR 1.312 has been entered.

/ALIA SABUR/Primary Examiner, Art Unit 2812